Citation Nr: 0326335	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to May 
1975, and on active duty for training from August 1972 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a 
bilateral foot disorder.  He subsequently perfected an appeal 
regarding that decision.

In June 1999, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed, and, in May 2000, the RO issued a 
Supplemental Statement of the Case (SSOC), in which it 
continued to deny his claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a bilateral foot 
disorder.

Thereafter, in a September 2000 decision, the Board denied 
the veteran's claim of entitlement to compensation benefits 
under for a bilateral foot disorder.  He subsequently 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

While this case was pending at the Court, the VA Office of 
the General Counsel filed an unopposed motion to vacate the 
Board's September 2000 decision, based upon changes in law, 
and to remand his claim for readjudication.  In a February 
2001 Order, the Court granted that motion, vacated the 
Board's September 2000 decision, and remanded the veteran's 
claim to the Board for compliance with directives that were 
specified in the joint motion.

In a February 2002 decision, the Board once again denied the 
veteran's claim of entitlement to compensation benefits, 
under 38 U.S.C.A. § 1151, for a bilateral foot disorder.  He 
subsequently appealed the Board's decision to the Court.  

Thereafter, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
February 2002 decision, and to remand his claim for 
readjudication.  In a January 2003 Order, the Court granted 
that motion, vacated the Board's February 2002 decision, and 
remanded the veteran's claim to the Board for compliance with 
directives that were specified in the joint motion.


REMAND

As discussed in the Introduction, this claim was denied by 
the Board in a February 2002 decision.  The veteran 
subsequently appealed that decision, and, in January 2003, 
the Court granted the joint motion to vacate the Board's 
decision and to remand the matter for readjudication.  

In the joint motion, it was noted that, during the pendency 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  It was determined in the joint 
motion that the Board had failed to ensure that VA had 
complied with the requirement by the VCAA that the appellant 
be advised as to what evidence was necessary to substantiate 
his claim, and as to his and VA's responsibilities under that 
law.  Accordingly, the parties to the joint motion concluded 
that a remand was necessary so that the Board could ensure 
that the notification and assistance requirements of the VCAA 
were fully complied with.

In view of the foregoing, the Board finds that this case must 
be remanded to the RO in order to ensure compliance with the 
assistance and notification provisions of the VCAA.  In 
particular, the Board finds that the RO should advise the 
appellant as to what evidence was necessary to substantiate 
his claim, and as to his and VA's responsibilities under the 
VCAA.  

Furthermore, in the February 2002 decision, the Board denied 
the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151, on the basis that he did not currently 
experience additional disability in either of his feet as a 
result of VA surgery in 1976.  In reaching this conclusion, 
the Board found the most probative evidence of record to be 
statements from Dr. A., the veteran's private physician, in 
which she indicated that the veteran was now able to perform 
normal activities, such as running, and that she was 
currently treating him periodically only for foot problems 
resulting from diabetes mellitus.

However, in the joint motion, the parties determined that the 
Board had failed to provide adequate reasons and bases to 
support its determination that the veteran did not sustain 
permanent additional disability in either foot as a result of 
his 1976 surgery.  In particular, the parties concluded that 
the Board was incorrect in finding that the record was 
negative for any evidence that the veteran has continued to 
suffer from additional disability since undergoing additional 
surgery in 1993.

In light of the Court's finding, the Board concludes that, 
while this case is in remand status, the RO should arrange 
for the veteran to undergo a VA examination in order to 
clarify the nature of his current bilateral foot problems.

Accordingly, this case is remanded for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  The RO is 
free to undertake any development deemed 
necessary in order to fully comply with 
the VCAA.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should conduct an examination of 
the veteran's feet and provide a 
diagnosis of any pathology found.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
the veteran incurred additional 
disability in either foot as a result of 
the August 1976 surgery conducted at the 
VAMC, which disability is still present, 
or whether it is unlikely (i.e., less 
than a 50-50 probability) that he 
incurred such additional disability 
therefrom.  In discussing the etiology of 
any foot disabilities found on 
examination, the examiner should comment 
on the significance, if any, of the 
veteran's diabetes mellitus.  Any 
diagnostic tests and studies deemed 
necessary by the examiner in order to 
respond to the specified inquiries should 
be conducted.

3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



